voluntary, and intelligent, see 946 F.2d at 1432; Fed. R. Crim. P.
                  11(c)(3)(B), and therefore the trial court was obligated to advise him in
                  accordance with Graibe. We disagree. While Graibe speaks to the concept
                  of federal constitutional due process, which requires a guilty plea to be
                  voluntary, it does so through the lens of a mandatory federal criminal
                  procedural rule to which Nevada has no counterpart. Further, we are not
                  bound by the decisions of the federal courts of appeal, see Nika v. State,
                  124 Nev. 1272, 1285, 198 P.3d 839, 848 (2008); Bargas v. Warden, 87 Nev.
30, 31-32, 482 P.2d 317, 318 (1971), and the record does not show that
                  appellant's guilty plea was otherwise involuntary, see State v. Freese, 116
Nev. 1097, 1106, 13 P.3d 442, 448 (2000) ("A defendant's comprehension of
                  the consequences of a plea, the voluntariness of a plea and the general
                  validity of a plea are to be determined by reviewing the entire record and
                  looking to the totality of the facts and circumstances surrounding the
                  plea."). Appellant was advised that sentencing was solely in the trial
                  court's discretion and nothing in the agreement guaranteed a particular
                  sentence or conditioned the plea on a particular sentence. Therefore, we
                  conclude that the district court did not err by denying appellant's
                  postconviction petition, and we
                              ORDER the judgment of the district court AFFIRMED.



                                              alai°
                                          Saitta


                                                                     PitiefA.dy        J
                  Gibbon                                    Pickering



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    we
                cc: Hon. Stefany Miley, District Judge
                     Turco & Draskovich
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A